           Case 4:20-cv-05309-PJH Document 76 Filed 10/09/20 Page 1 of 2



 1   Professor Amy Spivey, CA Bar No. 294078
     Director, UC Hastings Low-Income Taxpayer Clinic
 2   100 McAllister Street, Suite 300
     San Francisco, CA 94102
 3   Telephone: (415) 565-4707
     Facsimile: (415) 557-7895
 4   spiveyamy@uchastings.edu

 5   Professor T. Keith Fogg*
     Director, Federal Tax Clinic of the Legal
 6   Services Center of Harvard Law School
     122 Boylston Street
 7   Jamaica Plain, Massachusetts 02130
     Telephone: (617) 390-2532
 8   kfogg@law.harvard.edu

 9   Janice Rovner Feldman, Esq.*
     Volunteer, Federal Tax Clinic at the Legal Services
10   Center at Harvard Law School
     122 Boylston Street
11   Jamaica Plain, Massachusetts 02130
     Telephone: (301) 792-0568
12   brianandjanfeldman@comcast.net

13   *Not admitted in this jurisdiction

14   Counsel for Amicus

15                                  UNITED STATES DISTRICT COURT

16                               NORTHERN DISTRICT OF CALIFORNIA

17                                        OAKLAND DIVISION

18
      COLIN SCHOLL and LISA STRAWN, on                Case No. 4:20-cv-5309-PJH
19    behalf of themselves and all others
      similarly situated,                             NOTICE OF APPEARANCE OF AMY
20                                                    SPIVEY
                          Plaintiffs,
21
      v.
22
      STEVEN MNUCHIN, in his official
23    capacity as the Secretary of the U.S.
      Department of Treasury; CHARLES
24    RETTIG, in his official capacity as U.S.
      Commissioner of Internal Revenue; U.S.
25    DEPARTMENT OF THE TREASURY;
      the U.S. INTERNAL REVENUE
26    SERVICE; and, the UNITED STATES OF
      AMERICA.
27
                          Defendants.
28

                                                                  NOTICE OF APPEARANCE OF AMY SPIVEY
      2047729.1
                                                                               CASE NO: 4:20-CV-5309-PJH
        Case 4:20-cv-05309-PJH Document 76 Filed 10/09/20 Page 2 of 2



 1            To the Court and all parties of record and their counsel:

 2            Amicus Curiae Center for Taxpayer Rights files this Notice of Appearance and hereby

 3   notify the Court and all parties of record that Amy Spivey of the UC Hastings Low-Income

 4   Taxpayer Clinic, 100 McAllister Street, Suite 300, San Francisco, CA 94102, is appearing as

 5   counsel for Amicus.

 6            This Notice of Appearance is intended for the Court’s notification of electronic filings in

 7   this matter. Please direct further pleadings, correspondence, and communications to:

 8                                         Professor Amy Spivey
                            Director, UC Hastings Low-Income Taxpayer Clinic
 9                                    100 McAllister Street, Suite 300
                                          San Francisco, CA 94102
10                                      Telephone: (415) 565-4707
                                        Facsimile: (415) 557-7895
11                                      spiveyamy@uchastings.edu
12
      Dated: October 9, 2020                   By:
13
                                               /s/ Amy Spivey
14                                             Professor Amy Spivey
                                               Director, UC Hastings Low-Income Taxpayer Clinic
15                                             100 McAllister Street, Suite 300
                                               San Francisco, CA 94102
16                                             Telephone: (415) 565-4707
                                               Facsimile: (415) 557-7895
17                                             spiveyamy@uchastings.edu
18
                                               Counsel for Amicus Center for Taxpayer Rights
19

20

21

22

23

24

25

26

27

28

                                                                        NOTICE OF APPEARANCE OF AMY SPIVEY
      2047729.1                                       -2-                            CASE NO: 4:20-CV-5309-PJH
